— Appeal by petitioner in a proceeding under CPLR article 78 from a judgment of the Supreme Court, Queens County, dated November 17, 1966, denying the petition for an order directing respondent to credit petitioner with additional jail time of 7 months and 25 days under a sentence previously imposed by said court. Judgment affirmed, without Costs. In our opinion, petitioner was properly credited with all jail time to which he was entitled on the State prison sentence. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.